DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/24/2022, with respect to the rejected under 35 U.S.C. 103 as being unpatentable over Ketai et al (U.S. Publication No. 20190350710) in view of Basude et al (U.S. Publication No. 20150257883) have been fully considered and are persuasive. Par. 0066 of Basude et al teaches that the proximal elements 16 (fixed arm mechanism) are made of the shape memory alloy nitinol, however, does not inherently teach the distal elements 18 (clamping arm mechanism) are made of a shape memory alloy. For the record, applicant states stainless steel is not a shape memory alloy.

    PNG
    media_image1.png
    453
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    494
    331
    media_image2.png
    Greyscale

Applicant further argues that coupling mechanism 19 does not have a T shape regardless of which angle or side viewed, the examiner agrees. 
	Finally, applicant’s arguments dated 11/24/2022, A. Patentability of Independent Claims, and the specification teach, “the clamping arm mechanism further comprises a pulling arm base and at least two pulling arms extending outward from the pulling arm base, and the pulling arm base is located at a bottom of the clamping arm main body, and the pulling arm is fixedly connected to or integrally formed with the clamping arm.” The examiner interprets applicant’s arguments and the teachings of the specification that the clamping arm mechanism cannot be made of multiple parts (generally 18, 68, 72) as shown by Basude et al above. “Fixedly connected to” or “integrally formed” are different. The examiner interprets integrally formed as monolithically formed. Said rejection has been withdrawn.

Double Patenting
Claim 19 is objected to under 37 CFR 1.75 as being a duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-2, 6-14, 16-18, 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774